Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-13, 15, and 16 are withdrawn from consideration as addressed in the previous action because they include features that are not a part of applicant’s elected invention of Fig 5-3 (note: details in office action dated 10/20/21).
The applicant elected fig. 5-3 without traverse on 3/1/21.
It is emphasized that the applicant elected fig. 5-3 without traverse and thus any arguments regarding the restriction are considered moot. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 17 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a geometric image and/or patterns” and claim 17 to include “light transmitted by the geometric shape body passes to cause the geometric shape body to glow and show  images or patterns”
It is unclear how the applicant’s elected invention of fig. 5-3 provides for a display with geometric image(s) or patterns. 
Fig. 5-3 and 5-4 is drawn to an interchangeable AC-DC nightlight with a cartoon character figure but it is unclear how this embodiment provides for emitting patterns or geometric images thru the night light. It is noted that these features are actually drawn to a non-elected species (fig. 7-9) which are not adequately described or shown in the applicant’s elected invention.
The claims are examined as best understood. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boone US 2006/0125420 and alternatively in view of Yu US 2002/0093834 and/or Wu US 2004/0257806.
In regard to claims 14 and 17, Boone teaches a DC powered [0091] LED light (capable of use at night) with surrounding illumination [0128,0129,0132], comprising at 
While the features of art, design, printing, painting,  cartoon characters, and display of images/patterns are alternatively recited, additional art is provided to support these known features….
Alternatively, Yu teaches a battery operated illuminating device that may include a cartoon shape [0020]  (providing an image/display that would glow through the body), which may also include various colors (thus including paint/colorant) as well as an optical effects via an IC and optical sensor [0021,0023] (also taught by Boone).  Reasons to combine are same as stated above.
Wu also alternatively teaches an illumination device using painting, printing, (see fig 12D and note the use of coloring substances [0031,0033,0036) and forming shapes such as cartoon and/or images (see fig. 5-7 and 12).  Reasons to combine are the same as stated above. 
In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).

Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive. 
Applicant’s arguments against the restriction are moot as addressed above and throughout prosecution. 
Regarding applicant’s  argument that Boone does not teach a silicone housing, please refer to  [0135] as cited in the previous action. Regarding the housing to “glow” this is considered operationally required by  the silicone housing being illuminated by LEDs as well as providing a flickering effect. Additionally, images/patterns are further provided by the flickering effect and the candle pattern provided by Boone as shown in fig. 12. 
Additionally, the applicant is respectfully advised that products of identical structure can not have mutually exclusive properties.    Therefore, if the prior art teaches the identical structure, the properties applicant discloses and/or claims are necessarily present.  When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.  In re Best, 195 USPQ 430 (CCPA 1977), and In re Spada, 15 USPQ2d 1655 (Fed. Cir. 1990).  See MPEP § 2112.01.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIE A BANNAN/           Primary Examiner, Art Unit 2875